Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1, 5, 10, 11, and 14 have been amended.

Election/Restrictions

This application is in condition for allowance except for the presence of claims 6, 7, 8, and 12 directed to species B, C, D, and E as set forth in the restriction issued on 11/25/202 and non-elected without traverse.  Accordingly, claims 6, 7, 8, and 12 have been cancelled.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Lewis on 3/17/2022.


The application is amended as follows:

6. (Canceled)
7. (Canceled)

12. (Canceled)

In consideration of the above, claims 1, 5, 9-11, 13, and 14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner’s Comment Regarding Prior Art:
While each limitation can be found in prior art, the combination of elements is considered nonobvious. Bhasin (US 2020/0043027) is considered the closest prior art. Bhasin generally teaches tracking information regarding the sales of products and determining when to change the price of an item based on the sales data. Further, such determination implements machine learning in the decision making. Bhasin does not teach the claimed user interface. Boo et al (US 2021/0073887) teaches an interface allowing for various inputs to adjust a machine learning algorithm and adjusting sales prices of items. Liu et al (US 2014/0149183) teaches identifying an expected sales volume of the at least one item based on a quantity of the at least one item sold for a predetermined reference time, identifying a revenue from sale of the at least one item according to the identified expected sales volume, and determining that itis necessary to update a product sale price. Maga et al (US 2007/0112614) teaches changing the price in response to a value of the identified revenue being out of a predetermined range. Moore et al (US 2006/0155616) teaches identifying whether the selling price of the at least one item is included in a specific region within a predetermined price distribution and based on the selling price of the item not being included in the specific region within the predetermined price distribution, identifying a revenue according to the expected sales volume of the at least one item based on the identified selling price of the item.

Examiner’s Comment Regarding 35 USC 101:

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.S/Examiner, Art Unit 3688      

/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688